Order
PER CURIAM:
Appellants, Rainer and Janet Gerlach, individually and as next friend of their daughter, Sarah Gerlach (“the Gerlaehs”), appeal from the grant of summary judgment in favor of Respondents, Highwoods Properties d/b/a J.C. Nichols, Highwoods Realty Limited PTP, Highwoods Realty, LP, Highwoods Properties, Inc., J.C. Nichols Company, and Country Club Plaza Association (“Highwoods”)', on a premises liability claim arising from an accident in which a vehicle driven by Peter Bapal struck one pedestrian, Rainer Gerlach, and caused another, Sarah Gerlach, to be injured while attempting to avoid the vehicle, while they were in a crosswalk in the area generally known as the Country Club Plaza in Kansas City. We affirm. Rule 84.16(b).